STRAUP, C. J.
I dissent. On the 17th day of October, 1908, the defendant and respondent sold and conveyed to the plaintiff and appellant certain real estate situate in Salt Lake City. It is alleged in the complaint:' That at the time of the sale *598and conveyance, and as part of the same transaction, “the defendant agreed in writing with plaintiff that, in the event the title of said' real estate should not be good and marketable, then he, the said defendant, would either take the necessary steps to make the title good and' marketable, at his own expense, or that he would pay plaintiff the sum of one hundred and fifty dollars, being the amount which, as estimated by plaintiff and defendant, would be sufficient 'to defray the expense of any proceeding necessary to render the title to said real estate good and marketable;” that the title to said real estate was not good and marketable; that the plaintiff demanded of the defendant that he either take the necessary steps to render the title good and marketable, " or pay the plaintiff the sum of one hundred and fifty dollars for such purpose; and that the defendant refused and neglected to take any such steps, and also refused and neglected to pay plaintiff any part of the one hundred and fifty dollars. A judgment was demanded against the defendant for the sum of one hundred and fifty dollars. The defendant admitted all the allegations of the complaint except that the title was not good and marketable. Upon an agreed statement of facts the court found the title good and marketable, and rendered a judgment in favor of the defendant and dismissed the complaint. The real question, therefore, in the case, is that of marketable title. The agreed statement of facts shows, among other things, that the land in question was owned by Joseph Toronto at the time of his death, who died intestate in 1883. No administrator of his estate was appointed until 19(30. The statute required the giving of a notice for the distribution of estates. A general provision of the probate Code (Comp. Laws 1907, sec. 4037), however, provides that: “If all persons interested in the estate join in any petition or signify in writing their assent thereto notice may be dispensed with and the hearing had at any time.” On the 4th day of April, 1902, certain persons, alleging that they were the heirs of the deceased, petitioned the court to distribute the estate, consisting principally of real estate, to them, and waived the giving of notice. The court there*599upon, and on tbe same day, distributed the property of the estate to them without notice. The land in question was, under such petition, and by such a proceeding distributed to Frank and Ernest Toronto, heirs of the deceased. They thereafter sold to Whitney, the defendant and respondent. He sold and conveyed it to the plaintiff the appellant.
I think it is well settled that title to real estate may be good, and yet may not be marketable. . It it is not necessary to show that the title is bad to establish that it is not marketable. The court may consider and hold the title good, and yet hold it not marketable, if there be sufficient doubt and uncertainty in respect of the title to form the basis of litigation, or if it invites and exposes the party holding the title to litigation. The purchaser is entitled to have a title that will enable him to hold his land in peace, and, if he wishes to sell it, to be reasonably sure that no flaw or doubt will arise to disturb its market value. And if there be doubt it cannot be thrown upon the purchaser to contest that doubt and encounter the hazards of litigation. If it were otherwise, the purchaser could be compelled to buy a lawsuit, which might be a very serious loss to him both of time and money, even if he ultimately succeeded. These principles are found stated in, and are taken from, the following cases: Vought v. Williams, 120 N. Y. 253, 24 N. E. 195, 8 L. R. A. 591, 17 Am. St. Rep. 634; Herman v. Somers, 158 Pa. 424, 21 Atl. 1050, 38 Am. St. Rep. 851; Townshend v. Goodfellow, 40 Minn. 312, 41 N. W. 1056, 3 L. R. A. 139, 12 Am. St. Rep. 136; Swayne v. Lyon, 61 Pa. 436; Turner v. McDonald, 16 Cal. 119, 18 Pac. 262, 9 Am. St. Rep. 189.
When the Toronto estate was distributed, without notice, to certain persons claiming to be the heirs of the deceased, I think sufficient doubt and uncertainty as to the title arose to render it not marketable, though this court should afterward entertain the opinion in favor of the title, and should decide that the probate court was not without jurisdiction to make the distribution without notice. I do not think that the question is so clear and free from doubt that such an. *600opinion and conclusion, until decided by tbe court of last resort, cannot fairly and reasonably be questioned' by other competent persons. Upon tbe very question involved, I' find,* as stated by Mr. Justice Frick, that tbe aur irities are not in perfect harmony. If, therefore, the courts are divided upon the question, and entertain different conclusions as to the jurisdiction of the court to make such a distribution without notice, I do not see why it should not be said that the title of property1 affected by such a distribution is neither doubtful nor uncertain in. this jurisdiction until the court of last resort has set the matter at rest.'
In the next place, I am not satisfied with the conclusion reached by the other members of the court that when a court in á probate proceeding has appointed an administrator, upon proper notice, it thereby obtained jurisdiction of subject-matter, and all the parties interested in the estate, for all subsequent proceedings in the course of administration, including a settlement and distribution of the estate, and that whatever action the court thereafter took, or whatever proceedings were thereafter had, ‘ though in violation of the prescribed procedure, and of the giving of notice as required by the statute, constituted but irregularities, and did not affect jurisdiction..
I do not think that the adjudged cases go to the extent of holding that, when a proper notice has been given for the appointment of an administrator, the court acquired not only jurisdiction to make the appointment, .but also acquired jurisdiction, after the appointment, to do all other things in the course of administration, including the distribution of the estate, notwithstanding, to do them, a notice was also required to be given as prescribed by the statute, and that such notice was not given. Neither do I think tha,t section 3179 of the statute is open to such a construction. The first portion of the section provides that no order or decree affecting the title to real property made in any probate matter shall be held void at the suit or instance of any person claiming adversely to' the title of the decedent, or under a title not derived from or through the decedent, on account *601of any .want o-f notice of the decree' or irregularity in the proceeding, if made to appear that the administrator was appointed by a court of competent jurisdiction, upon notice as prescribed by law. This is not a suit where a litigant is claiming adversely to the title of the decedent, or under a title not derived from or through the decedent. The latter portion of the section provides that, when a “competent court” shall have appointed an administrator upon due notice, no objection to any subsequent order or decree therein can be taken by any person claiming under the deceased, “on account of any such want of notice,” in any other manner than on direct application to the samé court “made at any time before distribution,” or on appeal. When the statute reads that no objection, to any subsequent order, etc., can be taken “on account of any such want of notice,” what notice is meant? I think, the notice just mentioned and referred to in the section — the notice given for the appointment of the administrator. If, for instance, after an administrator has been regularly appointed of an estate in which the decedent left A., B., C., and D. surviving him as his heirs at law, A., B., and C. should thereafter petition the court, and' therein allege that they are the only heirs, waive the giving of notice for distribution of the estate, ask the court to distribute all the .property of the estate, consisting of real and personal property, to them, I do not think such a decree or judgment of distribution, made on the same day and at the same time of the filing and presentation of the petition, and without notice, would be binding upon D., and would divest him of all right, title and interest in and to the property of the estate, or bar him from thereafter asserting or claiming any right, title, or interest therein, except on appeal, or “on direct application to the same court made at any time before distribution.”
When a distribution is made, as was the case in the Toronto estate, on the same day of the filing and presentation of the petition for distribution, and without notice, I do not see how any one interested in the distribution or entitled to a distributive share of the estate, and who had *602no notice of sncb a proceeding, could “at any time before distribution” apply to tbe court making the distribution, for relief from such a judgment or decree of distribution. To say that he may assail the judgment on appeal (if it is his good fortune to somehow obtain information within the time, six months, in which an appeal may be taken, that proceedings of distribution had been had and a judgment rendered) is also but to say that he may directly attack it. To say that he may not attack the judgment except on appeal, “or on direct application to the same court at any time before distribution,” is to assert that the judgment has all the binding effect of any other judgment. Under our statute, when a person dies intestate, his property passes to his heirs. Of course, it is subject to debts and expenses of administration. When an administrator is appointed, the property is subject to the control of the court for the purposes of administration. But the statute directs to whom the property shall be distributed and prescribes the proceedings to be had for distribution. After an administrator has been appointed, on proper notice, the court may not, upon his petition, or another, without notice, take the. property away from the heirs and give it to a stranger; nor may the court, without notice of any kind take it away from one heir entitled to a distributive share, and give all of it to other heirs; nor can it be successfully asserted that such action, so taken in defiance of law and of the requirements of the statute, is but an irregularity, and assailable only on direct attack. When the court takes property from one person to which he is entitled and gives it to another, such person is entitled to notice, and to his day in court. He is entitled not only to his day in court on an appeal, but to his day in court before the tribunal that takes it away from him.
It, however, is said that the plaintiff neither alleged nor proved that the deceased left legal heirs who were entitled to a distributive share, other than those who petitioned for distribution, waiving notice, and to whom the property was distributed. That implies that if the plaintiff had shown *603that there was an heir who was entitled to a distributive share, and did not join in the petition waiving notice for distribution, and had not obtained his distributive share, then the court was without jurisdiction to make the distribution. But since the plaintiff did not aver nor prove the existence of such an heir, then the court had jurisdiction. Thus the question of the court’s jurisdiction is made to depend upon the further question as to whether the court correctly or incorrectly adjudged the matter brought before it, •or as to whether the result reached, when considered in respect of particular facts shown, was right or wrong.
When the proceeding, as here, is a special statutory one, and not in accordance with the course of the common law, the jurisdiction of the court, though a court of general jurisdiction, must affirmatively appear upon the record, and no presumption will be indulged in support of its decree or judgment when such jurisdiction does not thus affirmatively appear. If the jurisdiction of the court is thus made to appear, then the judgment rendered, though erroneous, would be a shield to ward off any claim which an heir or his assigns or representatives might assert to the property in the hands of the plaintiff. But suppose a person who is an heir, and entitled to a distributive share, but who had not joined 'in the petition for distribution, asserts a claim to his distributive share of the property in the hands of the plaintiff, would the decree or judgment rendered by the court distributing all the property to others, without notice of any kind, be a shield in the hands of the plaintiff against such a ■claim ? If it would, then why would not a judgment of settlement and distribution of an estate also be a shield to a ■creditor’s claim asserted against the property in the hands ■of a distributee or his assigns where the settlement and distribution were had without publishing or giving notice to •creditors? I do not think it would in either instance. If in a case a settlement and distribution were had without notice to creditors, and the title of a distributee was questioned or assailed for the want of such a notice, it could as well be asserted that to make the assault successful it must *604be averred and shown that there were creditors, as here to assert that the plaintiff was required to aver and show that there were heirs entitled toi a distributive share who had not joined in the petition for distribution waiving notice.
But, aside from these considerations, the title depending upon a decree of distribution rendered on proceedings without notice was, I think, sufficiently doubtful and uncertain as to expose the plaintiff to the hazards of litigation, and' thereby render the title not marketable, until the court of last resort, in a proper proceeding before it, has finally determined and adjudicated that a court in probate proceedings has jurisdiction to render a decree of distribution without notice. Suppose this court, in this proceeding between the plaintiff and the defendant, should now adjudge the title good and marketable, of what avail is the adjudication in the hands of the plaintiff in a case where an heir entitled to a distributive share, and who- had not joined in the petition for distribution waiving notice, asserted a claim against the property in the hands of the plaintiff ?
I think, from the terms of the written agreement entered into between the plaintiff and' the defendant, it may be fairly presumed that the parties themselves thought that sufficient doubt and uncertainty existed with respect to the title by reason of the distribution without notice as to require some action or proceeding to clear up the title, and that such doubt and uncertainty led to the making of the agreement, by the terms of which the defendant agreed to take such steps or to pay the plaintiff the sum of one hundred and fifty dollars for such purpose. The defendant, upon demand, refused to do either; and, when he so refused, I think a breach of his contract occurred.
I therefore think that upon the issues, and upon the agreed statement of facts, the- plaintiff was entitled to recover, and that the court erred in rendering judgment in favor of the defendant, and in dismissing the complaint.